Citation Nr: 0501675	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  98-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $20,864, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.  He died in August 1991, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in July 
1997, which denied waiver of recovery of an overpayment in 
the calculated amount of $20,864.  

In a decision dated in March 1999, the Board denied the 
appeal.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC), and an April 2000 Court 
order granted a motion filed by the VA Secretary to vacate 
and remand the Board decision. In March 2001, the Board 
remanded the case to the RO for additional action.


FINDINGS OF FACT

1.  The appellant received income in excess of the maximum 
allowable rate during the time period from February 1993 to 
February 1997.  

2.   The appellant intentionally failed to accurately report 
her unearned income in order to receive VA death pension 
benefits to which she was not entitled from February 1993 to 
February 1997.  





CONCLUSION OF LAW

1.  An overpayment of improved death pension benefits in the 
amount of $20,864 was properly created.  38 U.S.C.A. §§ 5107, 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2004).

2.  Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $20,864 is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

A court decision has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  In reaching this 
decision, the Court observed that the statute pertaining to 
waiver claims, 38 U.S.C.A. § 5302, contained its own notice 
provisions.  This statute requires that a payee be notified 
of his or her right to apply for a waiver, and a description 
of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  In addition, by regulation, it is 
required that, when a debt results from an individual's 
participation in a benefits program, the individual must be 
informed of the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(d) (2004).  The 
individual must also be notified of his rights and remedies, 
specifically, that he may informally dispute the debt, or the 
amount of the debt; that he may request a waiver; that he may 
request a hearing; and that he may appeal the underlying 
debt.  38 C.F.R. § 1.911(b), (c).  This information was 
provided to the veteran in a letter from the Debt Management 
Center (DMC) dated in February 1997. The veteran must also be 
provided notice of the reasons for the debt.  38 C.F.R. § 
1.911(d).  This was accomplished in the COWC decision and the 
statement of the case.  Additional information, including 
information regarding the evidence necessary to substantiate 
her claim, was provided in correspondence from the RO dated 
in August 2001, October 2001, and May 2003, and in 
supplemental statements of the case dated in December 2003 
and June 2004.  In statements dated in August 2003 and March 
2004, the appellant stated she had submitted all the evidence 
she had, and that she had no further evidence to submit.  As 
she was notified in the June 2004 supplemental statement of 
the case, the information she provided was incomplete.  Thus, 
there has been adequate notification and development under 
the relevant law, to the extent feasible in light of the 
appellant's failure to provide all of the requested 
information.  See Wood v. Derwinski, 1 190, 193 (1991).   

II.  Background

The veteran was in receipt of VA pension benefits from 1973 
until his death in August 1991.  After his death, the 
appellant filed a claim for death pension benefits, which was 
received in September 1991.  In this application, the 
appellant reported that she had no income from any source, 
and no stocks, bonds, or bank deposits.  

In the October 1991 letter notifying her of the award of 
pension benefits, she was informed of the following:  

Your rate of VA pension is directly related to you/your 
family's income. Adjustment to your payments must be 
made whenever your/your family's income changes. 
Therefore, you must notify us immediately if you/your 
family receive(s) any income from a source other than 
that shown above. You must also report any changes in 
the income shown above. Failure to inform the VA 
promptly of income changes may result in the creation of 
an overpayment in your account.

The appellant was again issued letters which contained that 
paragraph in September 1991, November 1994, May 1995, July 
1995, August 1995, March 1996, and October 1996.  The 
appellant was also sent letters in November 1991 and November 
1992 which stated:

If the income information shown above is not correct, 
please furnish an accurate statement of your income from 
all sources.  If, at a later date, there is any change 
in the number of your dependents or change in income 
other than the December 1 Social Security increase...you 
should notify us immediately. 

Nevertheless, in eligibility verification reports (EVRs) 
signed by the appellant and dated in October 1992, November 
1993, and October 1994, the appellant reported that she had 
no income from any source, including no dividend or interest 
income.  She also reported that she had no net worth, 
including, no cash, IRAs, stocks, bonds, mutual funds, 
certificates of deposit, or real property (besides a personal 
residence).  In each of these EVRs, she said there had been 
no change from the previous year.

In February 1995, she was notified that VA proposed to reduce 
her death pension benefits effective in February 1992, based 
on unreported income of $4,057 during that year.  In May 
1995, her pension award was reduced, as proposed.  She was 
informed, in June 1995 correspondence from the Debt 
Management Center (DMC), that this reduction had resulted in 
an overpayment in the calculated amount of $13,182.  In June 
1995, she stated that her only source of income was a mutual 
fund, and she enclosed information indicating that the mutual 
fund currently generated an annual dividend in the amount of 
$1,870 (based on a principle of $13,368, and a rate of 9.66 
percent).  In addition, she provided reports of unreimbursed 
medical expenses for the years 1992, 1993, and 1994, which 
totaled $4,325 for each of those years.  

In response, the RO recalculated her award, and the August 
1995 letter to the appellant notified her that her award, for 
the period from February 1992 through December 1994, was 
based on income of $4,057, and unreimbursed medical expenses 
in the annual amount of $4,325.  No medical expenses were 
counted beginning in January 1995, but, effective in July 
1995, her only countable income was the $1,870 she had 
previously reported.  This award eliminated the $13,182 
overpayment.

Subsequently, in EVRs dated in April 1996, September 1996, 
and February 1997, the appellant reported, as her sole source 
of income, $1,870.  An award action in October 1996 was based 
on this report of income.  Again, she reported no net worth 
and no changes in income.

In November 1996, she was informed that VA proposed to 
retroactively terminate her pension award, effective in 
February 1993, based on her signed statement that she had 
received income in the amount of $14,845 annually since 1993.  
No response was received from the appellant, and the proposed 
action was implemented in January 1997.  In February 1997, 
she was also informed, by DMC, that this action had resulted 
in an overpayment of $20,864, which must be repaid.  

In March 1997, her request for waiver of recovery of the 
overpayment was received, along with a financial status 
report in which she reported her sole source of income as a 
VA pension in the monthly amount of $318.  Her monthly 
expenses totaled $1,600 (including $70 for a gardener), and 
she reported no debt. 

As noted above, her request was denied, and her appeal of 
that decision was denied by the Board in March 1999.  She 
appealed to the CAVC, which, in April 2000, vacated the Board 
decision and remanded the case for additional development.  

Pursuant to a request in response to the Court order, the 
appellant submitted copies of Puerto Rico income tax returns 
dated in 1993, 1994, 1995, 1996, 1997, and 2000.  In 
addition, she signed a statement in December 2001, 
acknowledging that she received $14,845 in unearned income, 
from various mutual funds, during the year 1993.    

Her tax returns note income of $14,848 during 1993.  During 
subsequent years, her reported income decreased each year, 
with reported annual income of $10,804 in 1994; $3,347 in 
1995; and $724 in 1996.  All of the returns were unsigned, 
and the 1996 return did not include a stamp showing it had 
been received by the commonwealth taxation bureau.  Not all 
of the accompanying forms were included; in particular, the 
forms detailing capital losses, which would show the 
character of the asset and the nature of the loss, were 
omitted.  Nevertheless, she stated, on two subsequent 
occasions, that she had submitted all the information that 
she has.  

III.  Validity of the Debt

The overpayment at issue in this case was created as a result 
of the RO's determination that the appellant received pension 
benefits for the period from February 1993 to February 1997, 
to which she was not entitled, due to income which she failed 
to report.  In April 2000, the Court remanded the appeal for 
VA to verify the appellant's income during the relevant time 
period, thus raising the issue of the validity of the debt.  
This matter is implicit in the issue of waiver, and, when 
challenged, must be decided, "in the waiver context," prior 
to the waiver issue itself.  Schaper v. Derwinski, 1 Vet.App. 
430, 437 (1991).  

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2004).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2004).  Interest or dividend income is not listed among the 
exclusions from countable income specified in 38 C.F.R. § 
3.272 (2004).  Thus, the appellant's unearned income was 
properly used to compute the retroactive award of pension 
benefits.  

In determining the actual income received by the appellant, 
for the years 1993 and 1994, the commonwealth income tax 
forms she submitted show that her income was clearly in 
excess of the maximum allowable rate for those time periods, 
even with consideration of her claimed medical expenses.  For 
the years 1995 and 1996, her reported income, according to 
the commonwealth tax returns, was significantly less, 
dropping to $3,347 in 1995 and further to $724 in 1996.  
However, she has provided no explanation for this reported 
substantial reduction in income.  While the 1995 form 
included a capital loss of $14,603, the schedule which would 
have identified the nature of this loss was not provided.  
The 1996 form was neither signed by the appellant nor 
certified as submitted to the taxation bureau.  

Moreover, taxable income is not always the same as countable 
income for VA purposes.  For example, in 1997, the appellant 
received a "Distribution From Pension, Annuities, Retirement 
or Profit-Sharing Plans, IRAs, Insurance Contracts, etc." in 
the amount of $45,168, of which only $4,822 was taxable.  
However, the entire distribution is income for VA purposes.  
See  OPGCPREC 23-90, 55 Fed.Reg. 40 991 (1990).  
Additionally, this is an asset that the appellant did not 
previously report.  Unfortunately, the appellant's failure to 
provide correct information to the VA in response to numerous 
requests, including the annual EVRs, leads the Board to 
conclude that her own unsupported statements of income are 
not credible.   

In this regard, during 1993, she received $14,848 in income 
from mutual funds.  At the 9.66 percent rate reported in 
1995, a principle of over $150,000 would be required to 
generate that kind of income.  (For a lower rate of return, 
an even higher principle would be required, while a higher 
rate of return would require a lower principle.)  She has not 
provided any information regarding the value of the mutual 
funds as a whole; indeed, she has not admitted to having any 
net worth other than the $13,368 she reported in June 1995.  
(Significantly, she did not report that asset until she had 
been charged, by VA, with an even higher income.)  She has 
not explained what happened to this net worth, such as to 
cause her income over the next few years to drop as 
precipitously as reported.  Further, in 1997, she received a 
distribution of $45,168 from an account or annuity with Sun 
Life Assurance Company; this asset was not reported to VA.

On the basis of a net worth in the neighborhood of $100,000, 
or higher, the appellant's net worth alone would most likely 
preclude her from entitlement to pension benefits, on the 
basis of the evidence of record.  See 38 U.S.C.A. 
§ 1543(a)(1); 38 C.F.R. § 3.274  However, a formal net worth 
determination was not been made by the RO.  

In sum, the appellant has declined to provide further 
information or evidence in support of her claim.  Her many 
false statements as to her financial status have rendered her 
unverified statements incredible.  In 1993, she was possessed 
of sufficient net worth as to generate income of $14,848, 
more than twice the maximum income level for death pension 
benefits.  She has not established that she no longer has an 
income-producing asset; indeed, there is evidence to suggest 
otherwise.  Her own unsupported statements, to include 
unsigned, uncertified tax returns, are not credible.  
Therefore, the Board finds that pension benefits were 
properly terminated effective in February 1993, and that 
entitlement to reinstatement was not shown during the period 
of the overpayment.  Accordingly, the overpayment was 
properly created, and the debt is valid.

Moreover, the appellant's contentions, unsupported by any 
corroborating evidence, do not place the evidence in 
equipoise, and the preponderance of the evidence is against 
her claim.  Consequently, the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002).  

IV.  Waiver of Overpayment

The appellant states that she should not have to repay the 
overpayment, because she provided all of the requested 
information to the RO, and that if the RO did not correctly 
report the income, she should not be held responsible for the 
overpayment.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of any person having an interest in 
obtaining the waiver, and if recovery of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  "Bad faith" is defined by regulation, 
38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the appellant's failure to inform 
the VA of her unearned income from 1993 to 1997 constituted 
bad faith.  In this regard, both prior to and during the 
period of the overpayment she was informed on multiple 
occasions that the amount of her pension was based on her 
total income.  She has failed to provide any explanation for 
her repeated failure to provide this information.  Her 
statement that she provided this information to the RO, which 
failed to accurately report it on the appropriate form, the 
Board finds incredible, particularly in view of her signature 
on the documents.  Moreover, even so, she was subsequently 
informed, in writing, of her award, and the income on which 
the award was based.  Finally, the record shows that she had 
previously been assessed with an overpayment, and that during 
that process she demonstrated her knowledge of the income-
based nature of pension benefits.

It is clear that, in the repeated acts of filing false income 
and asset information with the VA, the appellant was 
intending, at a minimum, to seek an unfair advantage; she 
knew, or should have known, of the likely consequences, i.e., 
the receipt of pension benefits; and her actions resulted in 
a loss to the government in the amount of the benefits.  
Consequently, the appellant's actions constitute "bad 
faith," as that term is defined above.  Further, the actual 
written evidence of bad faith substantially outweighs the 
appellant's assertions as to her lack of knowledge.  Hence, 
the evidence on the issue of bad faith is not so evenly 
balanced as to create a reasonable doubt, and 38 U.S.C.A. § 
5107(a) is not for application.  

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2004).  Hence, the principles of equity and good conscience 
are not for application.  In addition, it is not necessary to 
discuss whether the appellant's actions constituted 
misrepresentation or fraud.  


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $20,864 is denied.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


